In view of sections 23 and 24, article 2 of the Constitution, I desire to file this concurring opinion. If the land sought to be condemned is necessary for public highway purposes, the determination of that question is vested solely in legislative officials authorized to determine the necessity of the same; but when that necessity may be shown to be for no public use, then the question becomes judicial under the aforesaid sections of the Constitution.
Note. — See under (1) annotation in 22 L. R. A. (N. S.) 64; 10 Rawle C. L. 183, 184; R. C. L. Perm. Supp. p. 2669; R. C. L. Pocket Part, title Eminent Domain, § 158.